Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
Applicant’s election without traverse of Group I, species of immune agonist which is a CD40 antibody, in the reply filed on 9/7/22 is acknowledged.

Response to Amendment
The rejection of claims 6 and 11-13 under 35 U.S.C. 112(b) is withdrawn in view of the amendment to the claims. 
The rejection of claim 11 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in view of the amendment deleting reference to the ATCC deposit.
The rejection of claims 1-3 and 6-14 under 35 U.S.C. 102(a)(1) as being anticipated by EP 2218461 B1 is withdrawn in view of the inclusion of the limitations from previous claims 4 and 8 into independent claim 1.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-15 remain rejected under 35 U.S.C. 103 as being unpatentable over EP 2218461 A1 as applied to claim 1-3 and 6-14 above, and further in view of US 9,688,768 B2, US 2011/0158987 A1, Kang et al., (BioProcess Intl., https://bioprocessintl.com/manufacturing/formulation/rapid-formulation-development-for-monoclonal-antibodies/, April 2016), WO 2010/024676 (cited in the IDS filed 3/25/20) and ClinicalTrials.gov Study NCT02665416 (v1) (January 22, 2016) as evidenced by ClinicalTrials.gov Study NCT02665416 (April 7, 2020) for the reasons set forth in the previous Office action and as recast here to address the following amendment to the claims: reference to an antibody produced by ATCC PTA-3605 was deleted and independent claim 1 now requires the preparation not only to comprise about 180-300 mM sucrose and 0-20mM methionine, but also to designate the immune agonist as an agonistic CD40 antibody (limitations previously set forth in claims 4 and 8, now cancelled).
EP 2218461 teaches agonistic anti-CD40 antibodies, exemplified by antibody 21.4.1, inhibited growth of a variety of tumor cells, including CD40- tumor K562 cells, breast tumor cells, CD40+ tumor cells, and B cell lymphoma (Daudi cells) in the presence of immune cells when the antibody was given intraperitoneally to mice ([0011] and Figs. 1-4). The variable heavy and light chains of 21.4.1 are presented by SEQ ID NO:5 and 7, respectively, which are identical to instant SEQ ID NO:2 and 3. The antibodies can be used to treat patients having cancers of the lung, head and neck, and colon, for example ([0025]). Also, the antibody can be used to treat a patient who has an infection ([006]). The antibody may be administered subcutaneously ([0033]). In vitro, it was found that the antibody enhanced the number of IFNγ+ T cells of lymph nodes stimulated with tumor antigen from cancer patients ([0039]-[0042]). It was also shown that the antibody did not have significant binding to human or cynomolgus monkey Fc receptors ([0046]), nor did it cause inflammatory cytokine release in human whole blood ([0049]). The antibody was formulated in a concentration of about 11 mg/ml in 20nM sodium acetate, 140nM sodium chloride, pH 5.5, and 0.2% polysorbate 80 ([0077]). EP 2218461 does not teach wherein sucrose and methionine are present or a kit comprising at least one vial containing the liquid pharmaceutical preparation and an injection device. Wherein the antibody is selicrelumab is not taught nor is 20 mM sodium succinate buffer.
US 9,688,768 teaches antagonist CD40-binding antibodies, and pharmaceutical compositions thereof that can include acetate buffers, sodium chloride, including as a preparation in a disposable syringe or vials (col. 24, lines 19-39). More specifically, the liquid pharmaceutical has a buffer that maintains a pH of 5.0-7.0, wherein the buffer may include succinate in a concentration of 1 mM to 50 mM (col. 29, line 58, through col. 30, line 15). The antibody may be present in a range of 0.1 mg/ml to 300 mg/ml (col. 30, lines 45-50). Sucrose or sodium chloride may be added to provide isotonicity (col. 31, lines 17-23), wherein the sodium chloride is about 150 mM (col. 31, line 51). Methionine may be added as an antioxidant (col. 32, lines 62-63).  Additionally, a nonionic surfactant which is, for example, polysorbate 80, at a concentration of 0.001-1.0% is included (col. 32, lines 6-21). Administration which may be subcutaneous is taught (col. 23, line 67, through col. 24, line 2).
US 2011/0158987 teaches ([0003]) formulations for anti-EGFR antibody pharmaceutical preparations, generally claimed as “comprising: 1 to 200 mg/ml of an IgG-class anti-EGFR antibody; 1 to 100 mM of a buffering agent; 0.001 to 1% (w/v [0.01-10 mg/ml]) of a surfactant; 1 to 500 mM of at least one stabilizer at a pH in the range of from 4.0 to 7.0.” The buffer may be sodium acetate ([0028] and claim 12), the surfactant may be polysorbate 80 ([0029] and claim 12). A particular formulation is taught in which sucrose is the first stabilizer and methionine is the second, and they are in a concentration of about 240 mM and 10 mM, respectively, the pH is about 5.5, the buffer is 20 mM, and polysorbate 80 is about 0.02% w/v ([0057]-[0058]). The formulation may be administered subcutaneously ([0070]).
Kang et al. discuss formulations for monoclonal antibodies. As of 2016, about 50 monoclonal products have been approved for use in the United States and Europe for treatment of a variety of diseases (first paragraph). “By studying commercial MAb products, we established a rich database for successful MAb formulations. Although every antibody is unique, the molecules are highly similar structurally. Lessons learned from successful examples are invaluable in developing stable and effective formulations for new MAbs.” (second paragraph)  It was found 6 different buffers are commonly used to keep the pH level between 4.7 and 7.4, including acetate and succinate buffers. Additionally, 80% of antibody formulations used a surfactant selected from the group consisting of polysorbate 80, polysorbate 20 and poloxamer 188.  For lyophilized formulations, sucrose was the most common excipient, providing antibody stabilization. Sodium chloride was used in 50% of the formulations. Antioxidants, such as methionine were also used (see Table 1 and description in third paragraph). An example for “Stage Two Screening to Pick Out Stabilizing Excipients” used a buffer providing a pH of 6 in combination with sucrose, polysorbate 80, sodium chloride and methionine.
WO 2010/024676 (cited in the IDS filed 3/25/20) teaches local administration of an CD40 agonist antibody to tumor draining lymph nodes by subcutaneous or intracutaneous injection (p. 2, lines 15-20). Prior art human CD40 antibodies are taught as are methods of making such antibodies (p. 4). The agonist CD40 antibody used in the examples is FGK45 (sentence bridging pp. 3-4). The CD40 agonist can be used to treat infection or a tumor (p. 8, lines 31-33), including wherein the tumor is colon cancer and cancer of the head and neck and wherein the infection is HPV and HCV (p. 11, line 5-23).  It was found that single administration of a CD40 agonist antibody subcutaneously administered and targeted to a tumor draining lymph node induced systemic activation of the immune system leading to anti-tumoral and anti-infectious responses, as well as having little to no toxicity (p. 12, lines 1-5, Fig. 6, 8, 12, 13). Low dose CD40 agonist antibody delivered subcutaneously to mice was as effective in generating an anti-tumor CTL response as high dose i.v. systemic administration and had lower toxicity (Example 1). The dose of CD40 agonist antibody is preferably in a liquid preparation at a concentration of 0.5-10 mg/ml (p. 18, lines 1-5).
ClinicalTrails.gov Study NCT02665416 (2016) looks at the use of RO7009789, a CD40 agonist monoclonal antibody (“Study Identification”) given subcutaneously for the treatment of metastatic solid tumors in combination with vanucizumab, which is administered by i.v. infusion (see “Arms and Interventions”).
ClinicalTrails.gov Study NCT02665416 (2020) shows in the title that RO7009789 is also known as selicrelumab. This 2020 version of the reference is not needed for obviousness, but provided only to show the alternative name of RO7009789.
It would have been obvious before the effective filing date of the invention to one of ordinary skill in the art to have an agonist CD40-binding monoclonal antibody (mAb) pharmaceutical preparation comprising a buffer, nonionic surfactant, antioxidant and stabilizer with a pH of 5-6, specifically pH 5.5, because the prior art teaches multiple examples of monoclonal antibody preparations like this, e.g., Kang et al., and US 9,688,768 and US 2011/0158987. More specifically, it would have been obvious to use sodium acetate or sodium succinate buffer in a range of 10-30 mM, and particularly 20 mM, because EP 2218461 taught that concentration for sodium acetate buffer and US 9,688,768 taught the use of succinate buffer in the range of 1-50 mM.  Further, Kang et al. found 6 different buffers are commonly used to keep the pH level between 4.7 and 7.4, including acetate and succinate buffers. Kang et al. also notes the use of methionine and sucrose, which US 9,688,768 teaches with an anti-CD40 mAb pharmaceutical preparation and which US 2011/0158987 teaches ranges for, specifically a sucrose concentration of 240 mM, 10 mM methionine and about 0.2% w/v polysorbate 80, although other nonionic surfactants such as polysorbate 20 and polyoxamer 188 would also have been obvious in view of the prior art. US 9,688,768 also teaches the inclusion of 140 mM sodium chloride, which chemical has been used in 50% of the formulations of approved antibody. A buffered pH of 5.5 is taught by both EP 2218461 and US 9,688,768. It would have been desirable to have the antibody present in a range of 10-80 mg/ml as taught by EP 2218461 and WO 2010/024676 for CD40 agonist antibodies and by US 9,688,768 and US 2011/0158987 for other mAbs. As the prior art shows, this type of preparation is suitable for a number of monoclonal antibodies, including CD40 agonist antibody 21.4.1 of EP 2218461, as well as RO7009789 (also known as selicrelumab) being used in a clinical trial.  It would have been obvious to administer this type of CD40 agonist mAb preparation by subcutaneous (s.c.) administration to treat tumors as shown by WO 2010/024676, with the recognized advantage of lower dosage needed and lower systemic toxicity compared to i.v. infusion.  As s.c. involves injection of a single dose at a time, an injection device with the antibody preparation would have been obvious, as would have vials comprising the antibody preparation and an injection device for s.c. administration to preserve the sterility of both (see also US 9,688,768). The antibody liquid pharmaceutical preparation could have been used for the treatment of solid tumors and infection as indicated in, for example, WO 2010/024676. Further, it would have been obvious to the artisan of ordinary skill to optimize the concentration of an anti-CD40 agonist antibody, buffer, nonionic surfactant, and sucrose and/or methionine in an antibody formulation provided the ranges set forth in the prior art and using well known and routine methods with a reasonable expectation of success because the formulation components and ranges were stated to be effective by the prior art. As Kang et al. discusses (second paragraph), “By studying commercial MAb products, we established a rich database for successful MAb formulations. Although every antibody is unique, the molecules are highly similar structurally. Lessons learned from successful examples are invaluable in developing stable and effective formulations for new MAbs.” All claimed elements were disclosed in the prior art and one of ordinary skill in the art could have combined elements as claimed for their known properties within a formulation using known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill the art before the effective filing date of the invention. 


Applicant argues (last paragraph of p. 9 through middle of p. 10 of REMARKS) that the instant specification states that while subcutaneous (sc) administration of antibodies has some advantages over intravenous (iv) administration of immune agonists, “the majority of these formulations comprise antagonistic antibodies, and often specific excipients…needed to achieve the desired effect.  There remains a need to search for a new, alternative pharmaceutical formation applicable for sc administration of immune agonists.”  In light of this, both EP 2218461 and WO 2020/024676 do not take into account considerations of the challenges of formulating a composition for sc administration of an agonist antibody.  “Accordingly, a person having ordinary skill in the art would likely find these documents of limited relevance when faced with “a need to search for a new, alternative pharmaceutical formulation applicable for sc administration of immune agonists”.” For these reasons, the invention is not obvious. The argument has been fully considered, but is not persuasive. First, there is no evidence provided or reasonable expectation that the formulation for an agonist antibody would be different than for an antagonist antibody. Further, EP 2218461 teaches agonistic anti-CD40 antibodies and a formulation similar to the instant claims. Other references relied upon, such as US 9,688,768 and Kang et al., teach antibody formulations, providing motivation and suggestion to include agents such as the antioxidant methionine and stabilizer sucrose. Second, the instant composition reasonably appears to be suitable for iv or sc administration. As stated in the specification in the first paragraph of Example 4, “This example demonstrates that the biological activity of the CD40 agonist is at least maintained, or even improved, when switching the same composition from the i.v. to s.c. administration route.”  Instant claim 1 designates the intended use “for subcutaneous administration.” A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim limitation(s). Similarly, if the prior art makes obvious the claimed invention for the intended use, then the claimed invention is prima facie obvious.  In the instant case, the prior art teaches CD40 agonist antibodies for sc administration (e.g., WO 2010/024676 and ClinicalTrials.gov study NCT02665416(v1)) and the formulations for antibodies, including those for sc administration (e.g., EP 2218461, US 9,688,768, and US 2011/0158987), which render the claimed liquid pharmaceutical preparation obvious for the reasons of record.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Claire Kaufman, whose telephone number is (571) 272-0873.  Dr. Kaufman can generally be reached Monday through Friday 7am-3:30pm, Eastern Time.	
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached at (571) 272-0857.
	Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Official papers filed by fax should be directed to (571) 273-8300. NOTE: If applicant does submit a paper by fax, the original signed copy should be retained by the applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Claire Kaufman
/CLAIRE KAUFMAN/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        November 29, 2022